      Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 1 of 23




                      Exhibit “B”




4834-5188-6311.1
      Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 2 of 23




                   Exhibit “B-1”




4834-5188-6311.1
5/10/2021           Case 4:21-cv-01539tylerpaw.fortbendcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=2081320
                                           Document 1-2 Filed on 05/10/21 in TXSD Page 3 of 23
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                     Location : Fort Bend Images Help

                                                              R                            A
                                                                  C       N . 21-DCV-282371

 Augusto D Gomez v. Tricam Industries, Inc.                                            §                                    Injury or Damage - Other Injury
                                                                                                               Case Type:
                                                                                       §                                    or Damage
                                                                                       §                        Date Filed: 04/08/2021
                                                                                       §                         Location: 458th District Court
                                                                                       §


                                                                          P        I

                                                                                                                                 Attorneys
 Defendant or Tricam Industries, Inc.                                                                                            Joelle Grace Nelson
 Respondent                                                                                                                       Retained
               Eden Prairie, MN 55344
                                                                                                                                 713-659-6767(W)


 Plaintiff or     Gomez, Augusto D                                                                                               Kevin Michael Acevedo
 Petitioner                                                                                                                       Retained
                   Katy, TX 77494
                                                                                                                                 832-530-4070(W)


                                                                  E            O               C

            OTHER EVENTS AND HEARINGS
 04/08/2021 Petition       Index # 1
              Plaintiff's Original Petition
 04/08/2021 Request         Index # 2
              Request for Process
 04/08/2021 Jury Fee Paid
              Jury Demand
 04/09/2021 Issuance         Index # 3
              Citation Issued to Tricam Industries, Inc.
 04/09/2021 Citation
              E-service
               Tricam Industries, Inc.                                        Served                 04/19/2021
                                                                              Returned               04/20/2021
 04/20/2021 Officers Return       Index # 4
              Citation Return for Tricam Industries, Inc. Served 04-19-21
 05/10/2021 Answer/Contest/Response/Waiver             Index # 5
              Defendant Tricam Industries, Inc.'s Original Answer to Plaintiff's Original Petition, Affirmative Defenses and Jury Demand
 05/10/2021 Jury Fee Paid
              Jury Demand


                                                                      F                I



                Defendant or Respondent Tricam Industries, Inc.
                Total Financial Assessment                                                                                                               40.00
                Total Payments and Credits                                                                                                               40.00
                Balance Due as of 05/10/2021                                                                                                              0.00

 05/10/2021 Transaction Assessment                                                                                                                        40.00
 05/10/2021 E-filing                       Receipt # 2021-10827-DCLK                               Tricam Industries, Inc.                              (40.00)



                Plaintiff or Petitioner Gomez, Augusto D
                Total Financial Assessment                                                                                                              345.00
                Total Payments and Credits                                                                                                              345.00
                Balance Due as of 05/10/2021                                                                                                              0.00

 04/09/2021 Transaction Assessment                                                                                                                       345.00
 04/09/2021 E-filing                       Receipt # 2021-07952-DCLK                               Gomez, Augusto D                                    (345.00)




tylerpaw.fortbendcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=2081320                                                                                     1/1
      Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 4 of 23




                   Exhibit “B-2”




4834-5188-6311.1
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 5 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 6 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 7 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 8 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 9 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 10 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 11 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 12 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 13 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 14 of 23
Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 15 of 23
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 16 of 23




                   Exhibit “B-3”




4834-5188-6311.1
                                                                                                                                                                  Filed
               Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 17 of 23                                                            4/20/2021 10:08 AM
                                                                                                                                             Beverley McGrew Walker
2L-DCV-28237L                                                        458th Judicial District Court                                                       District Clerk
Augusto D Gomez v. Tricam lndustries, Inc.                                                                                                   Fort Bend County, Texas
                                                                                                                                                Ashley Alaniz
                                                    OFFICER'S OR AUTHORIZED PERSON"S RETURN

Came to hand on the            13th             day of April                              ,2021      , at   L0:40         o'clock   AM.       Executed
at7677 Eouitable Drive. Eden Prairie. Minnesota 55344                                     , within the County of Hennepin
at   2:35   o'clock PM on the         19th      day of April 2021-, by delivering to the within named Tricam Industries, lnc.
c/o person authorized to accept service              Kathv Folev                , in person, a true copy of this citation together                with the
accompanying copy of the petition, having first attached such copy of such petition to such copy of citation and endorsed on
such copy of citation the date of delivery.
Total fee for serving         L       citation at 565.00 each 565.00


                                                                      Brian David Holmes
                                                                      Name of officer or Authorized Person


                                                                     Carver                                    County, Minnesota


                                                                      ey, @tf o.^-*-
                                                                          Signature of Deputy or Authorized Person
xstate day and hour and place of serving each person



COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABTE, OR CTERK OF THE COURT
In accordance with Rule        107:   The officer or authorized person who serves, or attempts to serve, a citation shall sign the return, The signature
is not required   to   be   verified. lf the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be
signed under penalty of perjury and contain the following statement.


"My name is Brian David Holmes
                                     (First, Middle, Last)


my date of birth is O4h7       /196I           , and my address is 344 Brickvard Drive, Chaska. Minnesota 553L8
                                                                               (Street, City, Zip)




I DECLARE UNDER PENALTY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed in Carver                                           County, State of Minnesota                                             on the 20th


day of April




                                                                                          Declarant / Authorized Process Server




                                                                                          (ld # & expiration of certification)




                                                                              SERVICE
Citation issued to Tricam Industries, Inc. on 4/9/202I.
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 18 of 23




                   Exhibit “B-4”




4834-5188-6311.1
                                                                                                               Filed
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 19 of 23                   5/10/2021 11:59 AM
                                                                                          Beverley McGrew Walker
                                                                                                      District Clerk
                                                                                          Fort Bend County, Texas
                                                                                               Norma Sosa

                                  CAUSE NO. 21-DCV-282371

AUGUSTO D. GOMEZ                                 §          IN THE DISTRICT COURT OF
    Plaintiff                                    §
                                                 §
v.                                               §         FORT BEND COUNTY, TEXAS
                                                 §
TRICAM INDUSTRIES, INC.                          §
    Defendant                                    §              458th JUDICIAL DISTRICT

  DEFENDANT TRICAM INDUSTRIES, INC.’S ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION, AFFIRMATIVE DEFENSES AND JURY
                           DEMAND


         COME NOW, Defendant, TRICAM INDUSTRIES, INC. (“Tricam” or “Defendant”)

and files this Original Answer, Affirmative Defenses, and Jury Demand, in the above-

styled and numbered cause, and in support thereof would show the court as follows:

                                     I.     GENERAL DENIAL

         1.        Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general

denial, and hereby denies each and every, all and singular, the allegations contained in

Plaintiff’s Original Petition, and requests that Plaintiff be required to prove his charges

and allegations against Defendant by a preponderance of the evidence as is required by

the Constitution and law of the State of Texas.

                         II.    OTHER DEFENSES AND ASSERTIONS

         2.        Pleading in the alternative, Defendant further affirmatively alleges that the

acts or omissions of Plaintiff or other third parties were the sole proximate cause or a new

and independent cause of the incident and injuries complained of in the lawsuit.

         3.        Pleading in the alternative, Defendant alleges that Plaintiff has failed to

mitigate his damages and that said failure to mitigate has proximately caused or

contributed to the matters complained of and the damages alleged in the Petition.

                                                                                      1|Page
4835-4494-1033.1
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 20 of 23




Therefore, the amount of damages to which Plaintiff is entitled, if any, should be reduced

by the amount of damages which would have otherwise been mitigated.

         4.        Pleading in the alternative, Defendant alleges that Plaintiff has failed to take

reasonable steps to avoid the damages, if any, alleged in his current Petition, and each

and every alleged cause of action contained therein. To the extent that such damages, if

any, were incurred, Plaintiff’s recovery, if any, should be reduced accordingly.

         5.        Defendant further invokes the provisions of Section 33.001 of the Texas

Civil Practice & Remedies Code. If supporting evidence is discovered, and the trier of fact

finds that the negligence of Plaintiff is fifty-one percent (51%) or greater, then no damages

may be recovered from Defendant.

         6.        Pleading in the alternative, Defendant affirmatively alleges that it is entitled

to contribution and/or indemnity from Plaintiff, any other named defendant, any

designated responsible third party, and/or any other third-party hereinafter named in

this lawsuit as provided under the common law of the State of Texas and/or pursuant to

Chapter 32 and/or Chapter 33 of the Texas Civil Practice and Remedies Code.

         7.        Pursuant to Section 41.0105 of the Texas Civil Practice & Remedies Code,

recovery of medical expenses is limited to the amount actually paid or incurred by or on

behalf of the claimant. Plaintiff should not be allowed to submit any medical bills in excess

of the “actually paid or incurred” amounts.

         8.        Pursuant to Section 18.091(a) of the Texas Civil Practice and Remedies

Code, Plaintiff must present evidence to prove he has suffered lost earnings, loss of

earning capacity, or loss of contributions of a pecuniary value in the form of a net loss

after the reduction for income tax payments or unpaid tax liability pursuant to an federal

income tax law. Defendant hereby moves the Court to instruct the jury as to whether any
                                                                                        2|Page
4835-4494-1033.1
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 21 of 23




recovery for compensatory damages is subject to federal or state income taxes in

accordance with Section 18.091(b) of the Texas Civil Practice and Remedies Code.

         9.        Pleading further and in the alternative, Defendant would show that it is

entitled to a credit or offset for all monies or consideration paid to Plaintiff, by virtue of

any type or form of settlement agreement entered into between Plaintiff and any other

party or entity including, but not limited to, parties and entities not a party to this

litigation.

         10.       Defendant further asserts that the calculation of post-judgment interest is

governed by Section 304.003(c) of the Texas Finance Code.

         11.       Further, Defendant asserts that pre-judgment interest is disallowed on

future damages, pursuant to Section 304.1045 of the Texas Finance Code.

         12.       Pleading further and in the alternative, Defendant presently has insufficient

knowledge or information upon which to form a belief as to whether they may have

additional, yet unknown, Affirmative Defenses. Accordingly, Defendant reserves the right

herein to assert additional Affirmative Defenses in the event discovery indicates same

would be appropriate.

         13.       By way of further Answer, Defendant hereby gives notice to all parties that

any and all documents produced during discovery may be used against the producing

party at any pre-trial proceeding and/or trial of this matter without the necessity of

authenticating the documents. This notice is given pursuant to Rule 193.7 of the Texas

Rules of Civil Procedure.

         14.       By way of further Answer, for any claims for punitive damages and/or

prejudgment interest, Defendant invokes the limitations on punitive damages and

prejudgment interest contained in Sections 41.007 and 41.008 of the Texas Civil Practice
                                                                                      3|Page
4835-4494-1033.1
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 22 of 23




and Remedies Code. Pursuant to Section 41.008 such limitations may not be made known

to the jury.

                              DEMAND FOR JURY TRIAL

         Defendant respectfully demands a jury trial of all issues in this cause pursuant to

Tex. R. Civ. P. 216.

                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant, Tricam Industries, Inc.

prays that Plaintiff take nothing by this suit; and that Defendant be awarded its costs and

attorneys' fees, and have such other and further relief, general and specific, at law or in

equity, to which they may show themselves to be justly entitled.


                                           Respectfully submitted,

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                                            / s / Joelle G. Nelson
                                           JOELLE G. NELSON
                                           Texas Bar No.: 24032501
                                           AMANDINE E. SMITH
                                           State Bar No.: 24088428
                                           YOLANDA ORDONEZ
                                           State Bar No.: 24105907
                                           24 Greenway Plaza, Suite 1400
                                           Houston, Texas 77046
                                           Phone: (713) 659-6767
                                           Fax: (713) 759-6830
                                           Joelle.Nelson@lewisbrisbois.com
                                           Amandine.Smith@lewisbrisbois.com
                                           Yolanda.Ordonez@lewisbrisbois.com
                                           ATTORNEYS FOR DEFENDANT,
                                           TRICAM INDUSTRIES, INC.




                                                                                  4|Page
4835-4494-1033.1
     Case 4:21-cv-01539 Document 1-2 Filed on 05/10/21 in TXSD Page 23 of 23




                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been served

on all counsel of record pursuant to the Texas Rules of Civil Procedure on this the 10th day

of May, 2021:

Counsel for Plaintiff:
Kevin Acevedo
R. Matthew Quiroz
THE GONZALEZ LAW GROUP, PLLC
7151 Office City Dr., Suite 200
Houston, Texas 77087
Phone: 832.530.4070
Fax: 832.560.4090
Email: kevin@gonzalezlawgroup.net
Email: matthew@gonzalezlawgroup.net



                                            / s / Joelle G. Nelson
                                          JOELLE G. NELSON




                                                                                  5|Page
4835-4494-1033.1
